Affirmed and Memorandum Opinion filed February 11, 2020.




                                    In The

                   Fourteenth Court of Appeals

                             NO. 14-18-00547-CR

                 RICKY HAYWOOD-WATSON, Appellant

                                      V.
                     THE STATE OF TEXAS, Appellee

                   On Appeal from the 339th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1494189

                        MEMORANDUM OPINION

      Appellant appeals his conviction for continuous sexual abuse of a child.
Appellant’s appointed counsel filed a brief in which he concludes the appeal is
wholly frivolous and without merit. The brief meets the requirement of Anders v.
California, 386 U.S. 738, 87 S. Ct. 1396 (1967), presenting a professional
evaluation of the record and demonstrating why there are no arguable grounds to
be advanced. See High v. State, 573 S.W.2d 807, 811–13 (Tex. Crim. App. 1978).
        A copy of counsel’s brief was delivered to appellant. Appellant was advised
of the right to examine the appellate record and file a pro se response. See Stafford
v. State, 813 S.W.2d 503, 512 (Tex. Crim. App. 1991). At appellant’s request, the
record was provided to him. On October 14, 2019, appellant filed a pro se response
to counsel’s brief. Appellant also filed a reply to the State’s brief on December 16,
2019.

        We have carefully reviewed the record, counsel’s brief, appellant’s response
and reply, and the State’s brief, and agree the appeal is wholly frivolous and
without merit. Further, we find no reversible error in the record. A discussion of
the brief or pro se response would add nothing to the jurisprudence of the state. We
are not to address the merits of each claim raised in an Anders brief or a pro se
response when we have determined there are no arguable grounds for review. See
Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005).

        Accordingly, the judgment of the trial court is affirmed.



                                        PER CURIAM

Panel consists of Chief Justice Frost and Justices Jewell and Spain.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                           2